DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4 and 6-25 are pending in the application. Amended claims 1-4, 6, 7, 11, and 19, and cancelled claim 5 have been noted. The amendment filed 9/23/21 has been entered and carefully considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6 and 7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 6 and 7 depend from cancelled claim 5. For purposes of examination, each are considered to depend from claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-17, and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanquart et al (US 2018/0182613) in view of Murakami et al (US 2017/0278705) and Haukka et al (US 2017/0037513).
Blanquart discloses a method for selectively depositing an amorphous silicon film on a metallic nitride surface (i.e. SiN [0083]) relative to other surfaces of the substrate 
Blanquart does not disclose selectively depositing the amorphous silicon film on the metallic nitride surface relative to a metallic oxide surface wherein the metallic oxide comprises a transition metal oxide. 
	Murakami discloses a method of forming semiconductor devices [0003] comprising selectively depositing SiN 205 onto a metallic nitride surface 203 (e.g. SiN) relative to an oxide surface 202 (e.g. SiO2) (Fig. 4; [0039]). The selective deposition allows easy repair for excessive etching [0049]-[0050]. One base film may be an oxide film other than the SiO2 film and the other base film may be a nitride film other than the SiN film [0133]. 
	Haukka discloses selective deposition on a substrate having various layers of materials for integrated circuits on semiconductor substrates [0003], wherein the substrate surface may be a metallic surface comprising a transition metal, such as a transition metal oxide [0012]-[0013]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to selectively deposit the SiN/amorphous silicon layers of Blanquart on the nitride base film of Murakami in order to easily repair excessive etching of the nitride film and/or to protect the nitride film and to use transition metal oxide films as an oxide base film in Murakami, such as those of Haukka, since 
Regarding Claims 8-11, 13-17, 21, and 23-25, Blanquart discloses the reaction chamber may be an ALD chamber [0041]; the deposition temperature is greater than the decomposition temperature of the silicon iodide precursor, such as 550°C [0088]; the silicon iodide precursor may be SiI2H2 [0079]; the amorphous silicon film has a thickness of up to 40 nm [0164] selective to the nitride surface [0091]; the amorphous silicon is selectively deposited without plasma [0088]; hydrogen gas may be used during deposition [0089]; the pressure in the chamber may be 0.01 torr – 50 torr [0063]; the silicon nitride surface is deposited in the same reactor as the amorphous silicon [0089]; the silicon iodide is continuously flowed during deposition of the amorphous silicon [0088]; a semiconductor deposition apparatus [0041]; and a semiconductor device structure [0002]. Murakami also discloses a semiconductor deposition apparatus (Fig. 9).
Regarding Claims 2-4, 6, and 7, Huakka discloses that transition metal nitrides, such as titanium nitride, and transition metal oxides, such as hafnium oxide [0012]-[0013], were useful substrate surface materials used for integrated circuits in semiconductor device manufacturing [0003].
Regarding Claim 12, Murakami discloses high selectivity onto the nitride film surface, such that “almost no” film is formed on the oxide film for easy repair of excessive etching [0050]. Further, Haukka discloses selectivity of greater than 90% [0053].

Thus, claims 1-4, 6-17, and 21-25 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Blanquart, Murakami, and Haukka.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanquart et al (US 2018/0182613) in view of Murakami et al (US 2017/0278705) and Haukka et al (US 2017/0037513) as applied above and further in view of Lin (US 2004/0241341).
Blanquart, Murakami, and Haukka do not disclose contacting the amorphous silicon film with oxygen plasma to convert at least a portion to silicon oxide film.
Lin discloses treating an amorphous silicon film with an oxygen-containing plasma in order to transform at least a part of the amorphous silicon film to a silicon oxide film for use in transistors [0007]-[0008]. The oxygen-containing plasma includes an oxygen-containing gas [0013]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to treat the amorphous silicon of Blanquart with an oxygen-containing plasma as suggested by Lin in order to form a silicon oxide film having use in different semiconductor devices, such as transistors.
Thus, claim 18 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Blanquart, Murakami, Haukka, and Lin.
Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanquart et al (US 2018/0182613) in view of Murakami et al (US 2017/0278705) .
Blanquart, Murakami, and Haukka do not disclose subsequent etching to remove a portion of the amorphous silicon film.
Klaus discloses selective deposition of amorphous silicon comprising deposition of amorphous silicon and subsequent etching to remove undesired portions of the amorphous silicon [0035], such as adjoining dielectric layers [0037]. The etching includes contacting the amorphous silicon with an etchant gas [0036]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to etch the amorphous silicon of Blanquart with an etchant gas as suggested by Klaus in order to remove any undesired depositions from adjoining layers.
Thus, claims 19-20 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Blanquart, Murakami, Haukka, and Klaus.
Response to Arguments
Applicant’s arguments, filed 9/23/21, directed to the new limitation in the claims, namely that the metallic oxide surface comprises a transition metal oxide, have been addressed in the new rejections above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A BURKHART whose telephone number is (571)272-6647. The examiner can normally be reached Monday, Tuesday, Thursday, Friday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH A BURKHART/Primary Examiner, Art Unit 1715